OFFICE      OF   THE   ATTORNEY      GENERAL      OF   TEXAS
                               AUSTIN




         .
Honorable   Bert Ford,       Admlnirtrator
Texas Liquor Control         Board
Austin,   Texas
Dear bfr.    Ford:




                                                    8 the question
                                                    opriation   for the
                                                    2, 48th Legislature
                                                    er Article    4351, Te-
vised Civil  s                                      iency expenditures
by the Boari




      IFund is not sufficient,            the remainder      of the
      above ltemlzad         appropriations       shall   be psid
      out of the funds cDlleoted              from the sale oi
      distill    ?d spirits,      wins and beer stamps in
      the proportions         that the to&al revenues          received
      therefrom      bear tsone anothrr.           Under no circwstances
      shall    =ny money be spp:,opriated            from any fund for the
      ad.ministration        of this act except         as itemized     above.”
Honorable     Bert    Ford, Administrator               page   2




            Artlole    4351 is a general       law.     It is designed
to provide    a means wherehy agenoles           of the State      Govern-
ment whore appropriations        may Broome exhausted           prior    to
a me&tine of the Legislature          may bind the State          for the
paymnt     of the rassonabls     expenses     neoessary      to be lnour-
red by the sgenoy in order that the funotlons                  devslvsd     by
law upon it may be dlsoharged           during the period         following
exhaustion    of its appropriations         and until     the next meet-
ing of the Legislature.         Fstabllshlng       as it does suoh a
wholsroma    pub110 pollcg,     a purpose     to suspend,       repeal
or amend Artlole       4351 1s ::ot to be presumed,          nor should
language    which may reasonably        ba harmonized      with suoh
policy    be construed     to embody an intent        to suspend it in
whole or in part.
             x    it was the intention           of the Legislatureto
deny     to the Governor        the power durlne         the ctwrent      blen-
nlum    to approve      deficiency      expendltmes         by the Liquor       J
 Control    3oard, under the provlsloas               of Artlolc     4351, apt
 language w-t             used to express        that intant.        Derioienoy
 allowanoes     under Article       4351 are not appropriations,
henoe the first         sentenoe    of the rider        does not arreot
 the power granted         under that Article.             The language      ot v
 the second sentenoe          of the rider       prohibits      the approprla-
 tlon of money Vrom any fund for the adslnistratlon                          of
this Act . . .” The word’s *this Aotv refer                      to  the Act
 in which such words sppesr,             to-wit,      Senats Bill      332,
ror there      1s   no  previous    reference       in   the  rider    to  any/
 other enactement.           The rider,     then, does not prohibit
appropriations         necessary    to admlnistzr          the piovlslons
,ot Article     4351 in accordance          with its terms.
            We oonstrue   the last   sentence   of the rider   as
prohibiting    the 12~6 of vng i’znd to pay the appropriations
made by Senate     Bill 332 to the Texas Liquor Control        Boar6
exoept as speolfied     in the rirst     two sentenass   of the rider.
we therefore     advise that the rider      does not in. any wise ai-1/-
rest   the power conferred    upon th6 Governor by Article        4351.
                                     Very    truly    yours


                                 ATTORN3Y GZNZXL OF TU.\S



                                BY
                                                R.   ii'.
                                                        Fairchild
                                                      Assistant
RbF:MR
APPROV?D DT;18, 1943
CROFT     SELLYRS
FI3ST ASSIs’P:Nl’ ATTORIIX GEN??AL